Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 1 of 15

AO 241 (Rev. 09/17)
PETITION UNDER 28 U.S.C. § 2254 FOR WRIT OF
HABEAS CORPUS BY A PERSON IN STATE CUSTODY

District! MASSACHUSETTS
Docket or Case No.:

 

 

United States District Court

 

 

 

 

Name (under which you were convicted): JAIME ROSA-QUINTANA .
Poe : an -1684CR00451
Place of Confinement: NORTH CENTRAL CORRECTIONAL Prisoner No.:
500 COLONY ROAD W110876
GARDNER, MASS. 91449
Respondent (authorized person having custody of petitioner)

 

 

Petitioner (include the name under which you were convicted)

Vv. MATTHEW DIVRIS

 

 

 

 

 

 

 

 

 

 

 

 

 

JAIME ROSA-QUINTANA
— SUPERINTENDENT
The Attorney General of the State of: MASSACHUSETTS
PETITION
~s —
1, (a) Name and location of court that entered the judgment of conviction you are challenging: ae oS c)
Suffolk Superior Court qo re
1 Pemberton Square Sa - them
Boston, Mass. 02108 of © Ar
SO = OD
a= =i
(b) Criminal docket or case number (if you know): 1AR4CROOASI OR - a
=p 5
2. (a) Date of the judgment of conviction (if you know): February 15.2018 oO iT
(b) Date of sentencing: February 15.2018
3. Length of sentence) twekve years to twelve years and one day
4. In this case, were you convicted on more than one count or of more than one crime? (C) Yes x No
5. Identify all crimes of which you were convicted and sentenced in this case: Cocaine Trafficking=ng
200 Grams Or More;

*y

 

 

 

 

 

(a) What was your plea? (Check one)
Nolo contendere (no contest)

Gx (1) Not guilty oO @)

a 4 Insanity plea

6.

O (2) Guilty

Page 2 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20. Page 2 of 15

AO 241 (Rev. 09/17)

(b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

 

you plead guilty to and what did you plead not guilty to? N/A “

 

 

 

 

 

(c) If you went to trial, what kind of trial did you have? (Check one)
xt Jury © Judge only
7. Did you testify at a pretrial hearing, trial, or a post-trial hearing?
O Yes xk ‘No
8. Did you appeal from the judgment of conviction? -
x Yes og No .
9. If you did appeal, answer the following:

(a)Nameofcourt: § MASSACHUSETTS APPEALS COURT

 

(b) Docket or case number (if you know): 1g-P-1295

20
(c) Result: Judgement Affirmed

(d) Date.of result (if you know): lanuary 8.2020

 

 

(e) Citation to the case (if you know): 96 Mass.App.Ct. 1115
(f) Grounds raised: The Trial Judee Erred In Denyine The pefendant
ts 7 st HE EPCOT YY LIT se 21 _PerTenuUdire o

Motion To Suppress

 

 

 

 

 

 

(g) Did you seek further review by a hi gher state court? fly Yes O No

If yes, answer the following:

(1) Name of court: ' “MASSACHUSETTS SUPREME JUDICIAL COURT

 

(2) Docket or case number (if you know): 4 84 Mass. 1106

 

(3) Result: FAR Denied

 

Page 3 of 16
AO 241 (Rev. 09/17)

10.

11.

Case 4:20-cv-40113-DHH Document1 Filed 09/03/20 Page 3 of 15 c

 

 

(4) Date of result (if you know): May 15, 2020
(5) Citation to the case (if you know): 484 Ma ss. 1106
(6) Grounds raised: The trial jedge erred when he denied the

 

defendant's motion to suppress after evidence was seized
from his vehicle without a warrant.

 

 

(h) Did you file a petition for certiorari in the United States Supreme Court? O Yes gly No

If yes, answer the following:

(1) Docket or case number (if you know):

 

(2) Result:

 

 

(3) Date of result (if you know):

 

(4) Citation to the case (if you know):

 

Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

concerning this judgment of conviction in any state court? x@ Yes O No

If your answer to Question 10 was "Yes," give the following information:

(a)

 

 

 

 

(1) Name of court: MASSACHUSETTS APPEALS COURT

(2) Docket or case number (ifyouknow): | _ INTERLOCUTORY APPEAL OF MOTION TO
(3) Date of filing (ifyou know); SUPPRESS 4 ori1 27, 2017

(4) Nature of the proceeding: INTERLOCUTORY APPEAL

(5) Grounds raised: Police retrieved evidence from the defendant's

 

motorvehicle without a warrant and the Postal Inspector

 

in this case removed the suspect package out of the mail
circulation without a warrant.

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
xa Yes O No

(7) Result: Deni

jiead
at

Page 4 of 16
Case 4:20-cv-40113-DHH Document1 Filed 09/03/20 Page 4 of 15

AO 241 (Rev. 09/17)

; April 27, 2017
(8) Date of result (if you know):

 

(b) If you filed any second petition, application, or motion, give the same information:

(1) Name of court: N/A

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know):

 

(c) If you filed any third petition, application, or motion, give the same information:

(1) Name of court:

 

(2) Docket or case number (if you know):

 

(3) Date of filing (if you know):

 

(4) Nature of the proceeding:

 

(5) Grounds raised:

 

 

 

 

 

 

 

 

 

Page 5 of 16
Case 4:20-cv-40113-DHH Document1 Filed 09/03/20 Page 5 of 15

AO 241 (Rev. 09/17)
(6) Did you receive a hearing where evidence was given on your petition, application, or motion?
O Yes O No
(7) Result:

 

(8) Date of result (if you know): .

 

(d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

; w
or motion?

(1) First petition: O Yes x4 No =
(2) Second petition: OF Yes O No
(3) Third petition: OC Yes O No
(e) If you did not appeal to the highest state court having jurisdiction, explain why you did not:

This was an interlocutory appeal of the Court's Denial of the

defendant's Motion To Suppress

12. For this petition, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the facts
supporting each ground. Any legal arguments must be submitted in a separate memorandum.

CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
state-court remedies on each ground on which you request action by the federal court. Also, if you fail to set
forth all. the grounds in this petition, you may be barred from presenting additional grounds at a later date.

GROUND ONE: The Court erred in denvine the defendant's moti 4
¥ & 1 WeLoenmwraire jo moc Loy CY

Suppress.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

The were NO WARRANTS obtained by the police in this matter.

 

Neither by the Postal Inspector who removed the package out of

circulation in the mail nor by the Boston Police who-retrieved
evidence from the defendant's vehicle. The Court heavily relied

on the purported fact that the Police followed their Police

pow oricy however, the vehicle here was NOT towed to the
ST 2 - ; : :
(b) If you did not exhaust based, entice’ aSorgint BEM exbkin Who: olice Officer.

 

N/A

 

 

 

 

 

Page 6 of 16
Case 4:20-cv-40113-DHH Document1 Filed 09/03/20 Page 6 of.15 .

AO 241 (Rev. 09/17)
(c) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue? x® Yes O No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

(d) Post-Conviction Proceedings:
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes 4 No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

‘

 

(3) Did you receive a hearing on your motion or petition? O Yes O No
(4) Did you appeal from the denial of your motion or petition? O Yes O No
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal? OF Yes O No
(6) If your answer to Question (d)(4) is "Yes," state: |

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

}

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

Page 7 of 16
Case 4:20-cv-40113-DHH Document1 Filed 09/03/20 Page 7 of 15 —

AO 241 (Rev. 09/17)

(ec) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

" used to exhaust your state remedies on Ground One: None

 

 

 

GROUND TWO: NAA

7 te

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Two, explain why:

 

 

 

(c) Direct Appeal of Ground Two: —
(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes J’ “No

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

 

(d) Post-Conviction Proceedings: —
Q) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No . .
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

 

Docket or case number (if you know):

 

Page 8 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 8 of 15

AO 241 (Rev. 09/17)

_ Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

¢

 

 

 

(3) Did you receive a hearing on your motion or petition? , Cl Yes O No
(4) Did you appeal from the denial of your motion or petition? - O Yes O No
cc) If your answer to Question (4) i is "Yes," did you raise this issue in the appeal? OF Yes | O No
(6) If your answer to Question (a(4) is "Yes," state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Two :

 

 

 

 

GROUND THREE:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

Page 9 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 9 of 15

AO 241 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:

 

’

 

 

 

(c)

(d)

Direct Appeal of Ground Three:

(1) If you appealed from the judgment of conviction, did you raise this issue?

O Yes

O No

 

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

Post-Conviction Proceedings:

(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

O Yes O No
(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(3) Did you receive a hearing on your motion or petition?

(4) Did you appeal from the denial of your motion or petition?
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O Yes
O Yes
O Yes

oO No
Ol No
O No

 

\

 

Docket or case number (if you know):

 

Date of the court's decision:

 

Result (attach a copy of the court's opinion or order, if available): ,

 

 

 

 

Page 10 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 10 of 15

AO 241 (Rev. 09/17)

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

x

 

 

 

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Three:

 

 

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

 

 

 

 

 

 

(b) If you did not exhaust your state remedies on Ground Four, explain why:

 

 

 

 

 

(c) Direct Appeal of Ground Four:

(1) If you appealed from the judgment of conviction, did you raise this issue? O Yes [ No

 

(2) If you did not raise this issue in your direct appeal, explain why:

 

 

d Post-Conviction Proceedings:
( g
(1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?
O Yes O No

(2) If your answer to Question (d)(1) is "Yes," state:

Type of motion or petition:

 

Page 11 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 11 of 15

AO 241 (Rev. 09/17)

()

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

f
Date of the court's decision: |

 

Result (attach a copy of the court's opinion or order, if available):

 

 

(3) Did you receive a hearing on your motion or petition? O Yes
(4) Did you appeal from the denial of your motion or petition? O Yes
(5) If your answer to Question (d)(4) is "Yes," did you raise this issue inthe appeal? OF Yes
(6) If your answer to Question (d)(4) is "Yes," state:

Name and location of the court where the appeal was filed:

O No
O No
Ol No

 

 

Docket or case number (if you know):

 

Date of the court's decision:

 

 

Result (attach a copy of the court's opinion or order, if available):

 

 

 

(7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:

 

 

 

 

 

 

Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

have used to exhaust your state remedies on Ground Four:

 

 

 

 

 

 

. Page 12 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 12 of 15

AO 241 (Rev. 09/17)

13.

14.

15.

1

Please answer these additional questions about the petition you are filing:
(a) . Have all grounds for relief that you have raised in this petition been presented to the highest state court
having jurisdiction? xYes ’ 1 No
If your answer is "No," state which grounds have not been so presented and give your reason(s) for not

presenting them:

 

 

 

 

(b) Is there any ground in this petition that has not been presented in some state or federal court? If so, which

ground or grounds have not been presented, and state your reasons for not presenting them:

NO

 

 

 

Have you previously filed any type of petition, application, or motion in a federal court regarding the conviction
that you challenge in this petition? Oo Yes xi No

If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, the issues
raised, the date of the court's decision, and the result for each petition, application, or motion filed. Attach a copy

of any court opinion or order, if available.

 

 

 

 

 

 

 

 

Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for
the judgment you are challenging? O Yes xf No
If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues

raised.

 

 

 

 

 

Page 13 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 13 of 15

AO 241 (Rev. 09/17)

16.

“17,

18.

Give the name and address, if you know, of each attorney who represented you in the following stages of the
judgment you are challenging:

(a) At preliminary hearing: . Claudia Lasos

101 Summer Street Boston, Mass. 02110

(b) At arraignment and plea: Claudia Lag os

 

 

 

 

 

(c) At trial: Claudia Lagos
(d) At sentencing: ' Claudia Lagos’
‘(e) On appeal: Robert O'Meara

 

8 Sterling Hill Lane, Suite 835, Exeter, NH, 03833

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you ina post-conviction proceeding:

 

 

 

‘Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? O Yes x No

(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

 

 

 

(b) Give the date the other sentence was imposed:

(c) Give the length of the other sentence:

 

(d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
future? O Yes x&x No

TIMELINESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

' why the one-year statute of limitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

 

 

 

 

 

Page 14 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 14 of 15

AO 24] (Rev. 09/17)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

,
(1) A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

(A) the date on which the judgment became final by the conclusion of direct review or the expiration
of the time for seeking such review; , :

(B) the date on which the impediment to filing an application created by State action in violation of
the Constitution or laws of the United States is removed, if the applicant was prevented from
filing by such state action;

(C) the date on which the constitutional right asserted was initially recognized by the Supreme Court,
if the right has been newly recognized by the Supreme Court and made retroactively applicable to
cases on collateral review; or

(D) the date on which the factual predicate of the claim or claims presented could have been
discovered through the exercise of due diligence. :

Page 15 of 16
Case 4:20-cv-40113-DHH Document 1 Filed 09/03/20 Page 15 of 15

AO 241 (Rev. 09/17)

(2) The time during which a properly filed application for State post-conviction or other collateral review with
respect to the pertinent judgment or claim is pending shall not be counted toward any period of limitation
under this subsection.

Therefore, petitioner asks that the Court grant the following relief: vacate the sentence and ORDER

 

a new trial in this matter |

 

 

or any other relief to which petitioner may be entitled.

a

Signature ofektiomne- ean).

I declare (or certify, verify, or state) under penalty of perjury that the foregoing ig trug and correct and that this Petition for

V7 Ge O Za (month, date, year).

Writ of Habeas Corpus was placed in the prison mailing system on

 

   
 

Hb FO)

(date).

Executed (signed) on

 
   

Signature of Petitioner

If the person signing is not petitioner, state relationship to petitioner and explain why petitioner is not signing this petition.

 

 

 

 

Page 16 of 16
